DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/11/2022 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inomata (pub # 20180341386) in view of Miller, IV et al (pub # 20190188895) and further in view of Smyth (U.S. Pat No. 5,689,619).
 
Consider claim 1. Inomata teaches  An animation production system comprising: 
a virtual camera located in a virtual space, (Fig. 17 and paragraph 0199, virtual cameras 14A and 14B).
the virtual camera shooting one or more virtual human characters located in the virtual space; (Fig. 17 and paragraph 0199, virtual cameras 14A and 14B shooting characters 6B and 6A respectively). 
a user input detection unit that detects an input of a user from at least one of a head user input detection unit that detects an input of a user from at least one of a head mounted display (Fig. 17 and paragraph 0199, receiving input from users 5A and 5B wearing head mounted displays 120A and 120B).
and a controller which the user mounts; (Fig. 17 and paragraph 0199, controllers 1460A and 1460B)
a gaze acquiring unit that acquires a gaze of the user; (paragraph 0052, eye gaze sensor 140).

Inomata does not specifically disclose a character control unit that controls a movement of a bone structure of one of the human characters disposed in the virtual space in response to the input;  However Miller, IV et al in at least paragraphs 0158, 0160, and 0161 discloses controlling the movement of the bone structure of a human avatar character in a virtual reality space.  Therefore it would have been obvious to one of ordinary skill in the art to combine the features of Miller, IV et al with the invention of Inomata in order to improve the system by providing a more realistic virtual environment. 

Inomata in view of Miller, IV et al does not specifically disclose and an operation target switching unit that determines one of the human characters with which the gaze of the user overlaps as a candidate, and switches the human character to be operated by the user to the candidate when the gaze of the user overlaps with the candidate for a predetermined period of time.  However Smyth in at least col. 7 lines 60-63 discloses a method of operating a display by holding direct gaze on an icon of choice for specific period of time in order to choose said icon.  Therefore it would have been obvious to one of ordinary skill in the art to combine the features of Smyth with the invention of Inomata in view of Miller, IV et al in order to improve the system by accurately selecting which character the user wishes to choose in the virtual reality environment.


Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inomata (pub # 20180341386) in view of Miller, IV et al (pub # 20190188895) and further in view of Smyth (U.S. Pat No. 5,689,619) and further in view of Sztuk et al (pub # 20200209624).

Consider claim 3. Inomata in view of Miller, IV et al and further in view of Smyth does not specifically disclose The animation production system according to claim 1, wherein the gaze acquiring unit acquires the gazes of both eyes of the user, the system further comprising a focus acquiring unit that determines a focus of the user based on the gazes, and the operation target switching unit switches the operation target to the human character where the focus overlaps for a predetermined period.  However Sztuk et al in at least paragraph 0063 discloses a method of determining two gaze vectors for both of the user’s eyes and a depth of focus is determined based on said vectors, thus a focus acquiring unit that determines a focus of the user based on gazes.  Therefore it would have been obvious to one of ordinary skill in the art to combine the features of Sztuk et al with the invention of Inomata in view of Miller, IV et al and further in view of Smyth so as to determine whether the first user concentrates her eyes on a particular object or user, or just resting the eyes without paying attention to the screen (Sztuk et al paragraph 0063).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAYCE R BIBBEE whose telephone number is (571)270-7222. The examiner can normally be reached Mon-Thurs 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAYCE R BIBBEE/Examiner, Art Unit 2624                                                                                                                                                                                                        

/MARK EDWARDS/Primary Examiner, Art Unit 2624